Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 11, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  133771(66)                                                                                             Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  IRVING ALLISON,                                                                                                     Justices
            Plaintiff-Appellee,
                                                                    SC: 133771
  v                                                                 COA: 269021
                                                                    Oakland CC: 2005-063356-NO
  AEW CAPITAL MANAGEMENT, L.L.P., d/b/a
  SUTTON PLACE APARTMENTS,
           Defendant, 

  and 

  VILLAGE GREEN MANAGEMENT COMPANY 

  And BFMSIT, II,

             Defendants-Appellants.   

  _________________________________________


         On order of the Chief Justice, the motion by Michigan Association for Justice for
  leave to file a brief amicus curiae in this case is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 11, 2008                    _________________________________________
                                                                               Clerk